Citation Nr: 1001070	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  09-35 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1951 to June 
1968, and from June 1970 to January 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence does not demonstrate that any currently 
diagnosed bilateral hearing loss is related to the Veteran's 
period of active service. 

2.  The evidence does not demonstrate that any currently 
diagnosed tinnitus is related to the Veteran's period of 
active service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in a letter from the 
RO dated in April 2008.  This letter notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claims, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

The Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim in a decision 
issued shortly before the Veteran filed his claims.  An 
additional notice as to these matters was provided in the 
April 2008 correspondence. 

The notice requirements pertinent to the issues on appeal 
have been met.  The duty to assist also has been fulfilled as 
all identified and authorized records relevant to these 
matters have been requested and the Veteran was provided with 
a VA examination.  The Board finds that the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA laws 
and regulations and to move forward with these claims would 
not cause any prejudice to the appellant.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including sensorineural hearing loss, become 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

The determination of whether a veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 
40 decibels or greater; or the thresholds for at least three 
of these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a Veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 
operate only to establish when a hearing loss can be service 
connected.  Id. at 159.  It was also found that, regardless 
of when the criteria of 38 C.F.R. § 3.385 are met, a 
determination must be made as to whether the hearing loss was 
incurred in or aggravated by service.

Factual Background and Analysis

The Veteran seeks service connection for hearing loss and for 
tinnitus.  In his written submissions, he asserts that he was 
a radio operator in service and was exposed to continuous 
noise in headsets, that he once lived on a Marine Corps air 
base where he was exposed to continuous hazardous aircraft 
noises, and that he usually wore hearing protection when 
exposed to hazardous noises post-service though there was no 
such protection from the headsets he wore in service.  He 
implied that he had tinnitus in service, but was not aware it 
was a disability so did not complain.  

Service personnel records indicate that the Veteran was a 
radio telegraph and telephone operator from July 1951 to June 
1960, that he worked in military construction in February 
1960, and that he was a radio specialist from June 1960 to 
June 1968 and again from June 1970 to January 1975.  He also 
served in both Korea and Vietnam, but there is no indication 
from the records found in the claims file that the Veteran 
ever engaged in combat with the enemy. 

Service treatment records do not show any hearing complaints 
or abnormalities, though a June 1958 report of medical 
history reveals that the Veteran checked the "yes" box in 
response to a question whether he ever had ear, nose or 
throat trouble.  Service examinations dated in June 1960, 
June 1966, and June 1968 do not show any hearing 
abnormalities, as evidenced by notations of the whispered 
voice test (15/15) which showed normal hearing.  Audiogram 
findings in his June 1970 reenlistment examination, in pure 
tone thresholds, in decibels, though not completely legible, 
appear to be as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
5
15
20
LEFT
         
5
5
10
15
20


October 1973 service treatment records revealed that the 
Veteran was treated for possible otitis media after diving to 
a depth of 12 feet and two weeks later was treated for a head 
and chest cold and a left ear complaint.  On examination, the 
tympanic membrane of the right ear was within normal limits 
with no otitis and the tympanic membrane of the left ear was 
red, dull with no externa.  Impression was otitis media, 
apparently of the left ear.  

On his October 1974 discharge examination, audiogram findings 
in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
20
LEFT
       
15
15
10
15
30

On his contemporaneous report of medical history at 
discharge, the Veteran checked the "no" box to the question 
whether he ever had hearing loss.  

The Veteran underwent a VA audiological consultation in 
February 2008.  He compared his bilateral tinnitus to the 
sound of crickets chirping all day, every day.  He reported 
military noise exposure but denied other occupational noise 
exposure.  The VA medical record does not contain an 
audiogram, but the Board notes that the Veteran submitted 
what he described as an audiogram from this consultation.  
The results of this audiogram are in graphical form and were 
not numerically interpreted.  Therefore, the results are not 
adequate to determine whether the Veteran had a bilateral 
hearing loss disability meeting the requirements of 38 C.F.R. 
§ 3.385.  However, the Board notes that the VA audiologist 
diagnosed bilateral sensorineural hearing loss: moderate 
hearing loss in the 1,000 to 3,000 Hz frequencies and severe 
hearing loss in the 3,000 to 8,000 Hz frequencies.  Speech 
recognition scores on the Maryland CNC Word List were 82 
percent in one ear and 84 percent in the other.  

A March 2008 VA medical record showed that the Veteran was 
fitted with hearing aids in both ears.

The Veteran underwent a VA examination in July 2009.  He 
complained of difficulty hearing conversations with 
background noise.  The Veteran also complained of bilateral 
tinnitus of unknown onset.  He said that the tinnitus was 
annoying, but did not interfere with sleep or his daily 
activities.  The Veteran told the audiologist that he was a 
radio specialist for his first 10 years of service and worked 
with telegraph machines and static noise on his headset.  He 
said that hearing protection could not be worn in this job 
classification.  He reported a positive history of post-
service civilian occupational and recreational noise 
exposure: as a deputy sheriff for 13 years he heard sirens 
and had annual weapons qualification firing and for 
recreation he reported a history of target shooting.  The 
Veteran said that he usually wore hearing protection for his 
post-service work and recreation noise exposures.  He denied 
any significant history of ear infection or surgery.  

Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
55
50
LEFT
       
20
25
60
60
55

Speech recognition scores on the Maryland CNC Word List were 
92 percent for both ears.  Diagnosis was moderately severe 
bilateral sensorineural hearing loss.  The VA examiner opined 
that hearing loss was not caused by or a result of in-service 
acoustic trauma based on service evidence which showed his 
hearing was within normal limits in both ears at discharge.  
She also opined that the Veteran's tinnitus was less likely 
as not caused by or a result of in-service acoustic trauma 
because of the Veteran's history of post-service occupational 
and recreational noise exposure and evidence from service 
which was negative for any complaints or diagnosis of hearing 
loss or tinnitus.

After reviewing the competent medical evidence of record, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims for service connection for bilateral 
hearing loss and for tinnitus, as it is not shown that he has 
a current hearing loss disability or a tinnitus disability 
that is etiologically related to his period of active 
military service.  The Veteran's service treatment records 
are silent as to any hearing loss or tinnitus disorders while 
in service, and his final October 1974 discharge examination 
results revealed audiogram findings which cannot be 
characterized as establishing a hearing loss disability under 
the provisions of 38 C.F.R. § 3.385.

Subsequent to service, there is no competent medical evidence 
of a current disability until a February 2008 VA audiological 
consultation revealed a tinnitus disability and the July 2009 
VA examination report showed a bilateral hearing loss 
disability within the meaning of 38 C.F.R. § 3.385.  However, 
these medical findings were 33 years and 34 years, 
respectively, following separation from service.  Evidence of 
a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be 
considered as evidence against a claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, the Veteran has not provided any competent medical 
evidence to demonstrate that any current hearing loss and any 
current tinnitus disorder were caused by or were a result of 
his period of service.  Further, the Board notes that the 
July 2009 VA examiner's opinion is persuasive that the 
Veteran's hearing loss and tinnitus are not related to active 
duty because the examiner had the benefit of reviewing the 
entire claims file and interviewing and examining the 
Veteran.  Without medical evidence of a nexus between a 
claimed disease or injury incurred in service and the present 
disease or injury, service connection cannot be granted.  
Hickson, 12 Vet. App. at 253.

The Board recognizes the Veteran's contentions that his 
exposure to noise while in service, especially when he lacked 
hearing protection, contributed to his hearing loss and to 
his tinnitus.  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a lay person is competent 
to identify the medical condition, (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of hearing loss and tinnitus, his opinion is outweighed by 
the competent medical evidence.  Simply stated, the Veteran's 
service treatment records (containing no competent medical 
evidence of a hearing loss disability or a tinnitus 
disability), the lack of post-service treatment records until 
2008 (which could show complaints, symptoms, findings or 
diagnoses associated with either hearing loss or tinnitus), 
the medical opinion of the July 2009 VA examiner, and the 
lack of competent medical evidence linking hearing loss and 
tinnitus to the Veteran's service taken together outweigh the 
Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
the only competent medical opinion addressing a relationship 
between service and the current disabilities is against the 
claims.  While the Board is sympathetic to the Veteran's 
claims, and he is certainly competent to describe that which 
he experienced in service, any contentions by the Veteran 
that he has a current hearing loss disability and a current 
tinnitus disability that are related to noise exposure 
experienced during active service are deemed not persuasive 
in view of the VA examiner's medical opinion.  In this case 
there is no indication that the Veteran possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In view of the in-service findings of normal hearing, and the 
lengthy period following service without a showing of a 
tinnitus disability or a hearing loss disability under the 
provisions of 38 C.F.R. § 3.385, there is no evidence of 
continuity of symptomatology, and this weighs against the 
Veteran's claims as well.  

The evidence of record also does not show that the Veteran 
was diagnosed with a hearing loss disability within one year 
following his separation from service; as such, service 
connection for bilateral hearing loss on a presumptive basis 
also is not warranted.  See 38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

For all the foregoing reasons, the claims for service 
connection for bilateral hearing loss and for tinnitus must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


